FILED
                                                                            MAY 20 2010
                             NOT FOR PUBLICATION
                                                                       MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



BENITO VASQUEZ,                                        No. 09-35480

      Plaintiff–Appellant,                             D.C. No. 07-CV-5576-BHS
v.

KITSAP COUNTY,                                         MEMORANDUM*


      Defendant,

and

KITSAP COUNTY TRANSIT,

      Defendant–Appellee.


                       Appeal from the United States District Court
                         For the Western District of Washington
                       Benjamin H. Settle, District Judge, Presiding

                             Argued and Submitted April 8, 2010
                                    Seattle, Washington

      Before: HAWKINS, LUCERO,** and N.R. SMITH, Circuit Judges.

      * This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       ** The Honorable Carlos F. Lucero, Circuit Judge for the Tenth Circuit,
sitting by designation.
      Benito Vasquez appeals the district court’s grant of summary judgment in

favor of his former employer, Kitsap Transit.1 Exercising jurisdiction under 28

U.S.C. § 1291, we affirm.

      In 2004, Vasquez filed a charge against his then-employer Kitsap Transit

with the Equal Employment Opportunity Commission (“EEOC”). After the EEOC

dismissed this charge, Vasquez filed suit in federal district court asserting claims

against Kitsap Transit and other defendants based in part on an “assault and

battery” he claimed occurred at his workplace.2 During discovery, Kitsap Transit

obtained a “REPORT” written by Vasquez in which he threatened other employees

and alleged a separate sexual assault by coworkers. Vasquez reiterated these

threats during a court-ordered conference call. Kitsap Transit was unable to verify

Vasquez’s allegations of battery and sexual assault, but did discover information

suggesting Vasquez had submitted false information on his employment

application. Kitsap Transit terminated Vasquez’s employment in March 2006.

      Approximately twenty months later, Vasquez again filed suit in federal court

alleging, among other claims,3 retaliatory termination in violation of Title VII of

the Civil Rights Act of 1964. The district court granted summary judgment in

      1
       Vasquez captioned his complaint naming “Kitsap County Transit” as
defendant. We refer to defendant by its proper name, Kitsap Transit.

      2
          This lawsuit was ultimately dismissed.

      3
          These other claims were later dismissed.
favor of Kitsap Transit on the retaliation claim, concluding Kitsap Transit had

provided legitimate, non-retaliatory reasons for discharging Vasquez, and Vasquez

had failed to demonstrate these reasons were pretextual. Vasquez appeals this

determination.

      We review a district court’s grant of summary judgment de novo. EEOC v.

Luce, Forward, Hamilton & Scripps, 345 F.3d 742, 746 (9th Cir. 2003). If a

plaintiff in a retaliatory termination suit establishes a prima facie case of

retaliation, “the burden of production shifts to the employer to present legitimate

reasons for the [discharge].” Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th

Cir. 2000). “[If] the employer carries this burden, plaintiff must demonstrate a

genuine issue of material fact [exists] as to whether the reason advanced by the

employer” was a pretext for retaliation. Id.

      Kitsap Transit proffered three legitimate, non-retaliatory reasons for

terminating Vasquez’s employment: (1) Vasquez apparently submitted false

information on his employment application;4 (2) he made threatening statements

toward other employees; and (3) he either fabricated or failed to report incidents of

misconduct. For substantially the same reasons set forth by the district court, we




      4
        Vasquez later provided documentation suggesting that his application was
accurate, but he did not provide this information to Kitsap Transit before he was
terminated.
conclude Vasquez is unable to demonstrate these reasons were pretextual.

Accordingly, summary judgment in favor of Kitsap Transit was proper.

      AFFIRMED.